Citation Nr: 1425130	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980, and from March 1981 to December 1999.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of the Veterans Affairs (VA).

In November 2013, the Veteran appeared for a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for entitlement to service connection for a left knee disability, bilateral foot disability, and sleep apnea syndrome.

The Veteran asserts that his current knee disability, foot disability, and sleep apnea syndrome, were incurred during active military service.

Concerning the service connection claim for a left knee disability, the record shows that he had VA examinations in June 2010 and April 2012.  However, the Board finds that both June 2010 and April 2012 VA examiners did not provide an adequate examination or an adequate rationale for the opinion regarding whether it was at least as likely as not that the Veteran's current left knee disability was incurred in or related to active service.  First, the Board finds the June 2010 VA examiner reported that the Veteran served from 1976 to 1980.  The record shows that the Veteran had two periods of active service from June 1976 to June 1980 and from March 1981 to December 1999.  Thus, the examination was based on an incomplete factual premise and is therefore an inadequate medical opinion.  Reonal v. Brown, 5 Vet. App. 458 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As for the April 2012 VA examination, the Board finds that the examiner did not provide an adequate rationale or specifically report on the Veteran's in-service diagnosis of a left knee condition.  Therefore, on remand, the RO should schedule the Veteran for an examination and opinion that will take account all evidence of record including in-service treatments for a left knee condition.  Barr v. Nicholson, 21 Vet. App. 303 (2007)

Concerning the service connection claim for a foot disability, the record shows that he had VA examinations in June 2010 and April 2012.  However, the Board finds that both June 2010 and April 2012 VA examiners did not provide an adequate examination nor an adequate rationale for the opinion regarding whether it was at least as likely as not that the Veteran's current foot disability was incurred in or related to active service.  First, the Board finds the June 2010 VA examiner reported that the Veteran served from 1976 to 1980.  The record shows that the Veteran had two periods of active service from June 1976 to June 1980 and from March 1981 to December 1999.  Thus, the examination was based on an incomplete factual premise and is therefore an inadequate medical opinion.  Reonal v. Brown, 5 Vet. App. 458 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As for the April 2012 VA examination, the Board finds that the examiner did not provide an adequate rationale or specifically report on the Veteran's in-service diagnosis of a degenerative left foot calcaneus.  Therefore, on remand, the RO should schedule the Veteran for an examination and medical nexus opinion that will take account of all evidence of record including in-service treatment for a foot condition. 

Concerning the claim for service connection for sleep apnea, the record shows that he had VA examinations in June 2010 and April 2012.  However, the Board finds that both June 2010 and April 2012 VA examiners did not provide an adequate examination nor an adequate rationale for the opinion regarding whether it was at least as likely as not that the Veteran's current sleep apnea syndrome was incurred in or related to active service.  The June 2010 VA examination report only reviewed the Veteran's service medical records from 1976 to 1980 which is not the full period of active service for the Veteran.  Thus, the examination was based on an incorrect factual premise and an inadequate medical opinion.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Board also finds that the April 2012 VA examination report is inadequate as the examiner did not take into account the April 2010 statement from the Veteran's fellow service member that reported witnessing the Veteran stopping breathing in his sleep.  Therefore, on remand, the RO should schedule the Veteran for an examination and medical nexus opinion that will take account all evidence of record including in-service treatments for a sleeping difficulties and the April 2010 service member statement.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the left knee.  The examiner must review the claims file and should note that review in the report.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner should set forth all examination findings, and provide a complete rationale for all conclusions reached.  The examiner should provide the following information:

(a)  Diagnose all current left knee disabilities.

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability was incurred during or is etiologically related to active service.  The examiner should discuss the Veteran's report of any knee injury during service, the onset and continuity of his symptoms since service, service medical records that report a diagnosed left knee condition, and an August 2011 private opinion that reports that the Veteran's current knee condition is related to active service.

2. Schedule the Veteran for a VA examination of the feet.  The examiner must review the claims file and should note that review in the report.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner should set forth all examination findings, and provide a complete rationale for all conclusions reached.  The examiner should provide the following information:

(a)  Diagnose all current foot disabilities.

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed foot disability was incurred during or is etiologically related to active service.  The examiner should discuss the Veteran's report of any injury during service, the onset and continuity of symptoms since service, and service medical records that diagnosed the Veteran with a degenerative left calcaneus of the foot.

3.  Schedule the Veteran for a VA examination to determine the etiology of sleep apnea.  The examiner must review the claims file and should note that review in the report.  After a review of the claims file, the service and post-service treatment records, and with consideration of the Veteran's submitted lay statements from April 2010, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea was incurred in or is due to active service.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, should be included in the examination report.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

